 WESTMONT ENGINEERING CO.13WestmontEngineeringCo.andInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,Local LodgeNo. 92, AFL-CIOWestmontEngineeringCo.andInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,Local LodgeNo. 92, AFL-CIO,Petitioner.Cases 21-CA-7541and 21-RC-10353March 1, 1968DECISION,ORDER,AND CERTIFICATION OFRESULTS OFELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 23, 1967, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sisttherefrom and take certain affirmative action,as, set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further recommendedthat the election held in Case 21-RC-10353 be setaside and that another election be conducted.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, asamended, the Na-tionalLabor _ Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer's Decision, the exceptions and brief,and the entire record in these cases, and herebyadopts the findings, conclusions,' and recommenda-tions2 of the Trial Examiner only to the extent in-dicated below.1.We agree - with the Trial Examiner that theRespondent violated Section 8(a)(1) by SupervisorBreen'sconduct.We also agree that this conductcannot serve to set aside the election, because it oc-curred before the petition was filed.2.The Trial Examiner also found that a speechgivenbyRespondent's president.,KennethB.Morey, to the employees violated Section 8(a)(1),and that it destroyed the proper laboratory condi-tions for a free election. Therefore, he recom-mended that the election be set aside. We do notagree.On the basis of Morey's uncontradictedtestimony as to what he said, the Trial Examinermade the following findings:During working time, Morey spoke to 15 em-ployees for about 30 minutes. He told them theyhad the right to vote for the Union if they wantedit.He also indicated an intention to cooperate withthe Union, should it be selected. He also told theemployees that they were free to discuss the Unionin the shop and assured them there would be noreprisals. The Trial Examiner found, and we agree,that the above statements did not violate the Act.Morey further told the employees that once theyjoined the Union they lost some of their freedom ofaction, and had to do what the Union told them todo. If aunioncalled a strike, they would have to goout on strike. He told the employees that they had aliberal job classification setup, and probably theUnion would require rigid job classifications, wherethey would not be free to do a number of differentjobs in the shop. He also told the employees that ifthe Union got in they would have to handle anygrievancesthrough the Union.The Trial Examiner found the above statementsto be illegal because they were false and coercive.Although thesestatementswere not entirely accu-rate, they are not coercive, and neither violate Sec-tion 8(a)(1) nor otherwise warrant setting aside theelection.Accordingly, we shall dismiss the complaint in-sofaras italleges violations not found herein, andoverrule Petitioner's objections to the election. Asthe tally of the ballots shows that Petitioner has notreceived a majority of the, valid votes cast, we shallcertify the results of the election.AMENDED CONCLUSIONS OF LAWWe adoptthe Conclusionsof Law from the TrialExaminer'sDecision,with the followingmodifica-tions:1. In Conclusion 2, omit the words beginningwith "and by telling" and ending with "grievancesthrough the Union."iThe TrialExaminer's findings and conclusions are based,in part, uponcredibilitydeterminations, to which theRespondenthas excepted After acareful reviewof the record,we conclude that the 1 nal Examiner's credi-bility findings,are not contrary to the clearpreponderanceof all relevantevidence Accordingly, we find no basis for disturbing those findings.Stan-dard Dr) Wall Products,Inc., 91 NLRB 544, enfd 188 F 2d 362 (C.A 3)_2The Trial Examiner inadvertently failed to rulein his Decision onRespondent's motion todismiss section6(a) and 6(c) of the complaint Wegrant the motion as to 6(c) because no evidence was presented to supportthat allegationof the complaint However, we deny the motion as to 6(a)becausethe General Counsel has establisheda prima faciecase as to thatallegation.170 NLRB No. 6 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYLocal Lodge No. 92, AFL-CIO,and that-said laborHaving found, in agreement with-the Trial Ex-aminer, that Respondent has engaged in certain un-fair labor practices, we will adopt the Trial Ex-aminer's recommendation that it cease and desistfrom such practices and post appropriate notices.Since we have found, contrary to the Trial Ex-aminer, that Morey's speech did not violate theAct, we will modify the Recommended Order bydeleting the requirement that Respondent ceaseand desist from such conduct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Westmont Engineering Co., Santa Fe' Springs,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified.Substitute the following for paragraph 1 of theTrial Examiner's Recommended Order:"1.Cease and desist from:(a) Interrogating employees about their unionactivities and asking employees to discover and re-port the union activities of other employees toRespondent."(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of theAct. "2.Substitute the following for the first paragraphof the Appendix:WE WILL NOT interrogate our employeesabout their union activities; nor ask our em-ployees to discover and reportto usthe unionactivities of fellow employees.3.Substitute the following for the second para-graph of the Appendix:WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedby Section 7 of the Act.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.CERTIFICATION OF RESULTS OF ELECTIONIT IS HEREBY CERTIFIEDthat a majority of thevalid votes in Case 21-RC-10353 has not been castfor InternationalBrotherhoodof Boilermakers, IronShip Builders,Blacksmiths,Forgers andHelpers,organization isnot the exclusive bargainingrepresentative of the employees in the unit foundappropriate within the meaning of Section 9(a) ofthe Act,as amended.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner: Upon a chargeduly filed on April 3, 1967, by InternationalBrotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths, Forgers and Helpers, Local Lodge No.92, AFL-CIO, herein the Union, the General Coun-sel of the National , Labor Relations Board, hereinthe Board, issued a complaint and notice of hearingdatedMay 10, 1967, alleging that Westmont En-gineering Co., herein Respondent, violated Section8(a)(1)of the National Labor Relations Act,herein the Act. In due course, Respondent deniedthe commission of unfair labor practices. Certainobjections to conduct affecting the result- of theelection held in Respondent's plant on March 29,1967, were heard along with the evidence concern-ing unfair labor practices. A disposition of the ob-jections is made hereinafter.Pursuant to due notice, a hearing in this con-solidatedmatter was held before me in Los An-geles,California, on July 18, 1967. The parties fullyparticipated. Briefs submitted by the parties havebeen considered.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the con-tracting of the design,manufacture,and installationof -material handling systemsin SantaFe Springs,California.During the 12-month period ending inJanuary 1967, Respondent, during the course of itsoperations, sold and delivered products valued inexcess of $50,000 directly to customers locatedoutside the State of California. At all times materi-al,Respondent has been an employer engaged incommerce and in a business affecting commercewithin the meaning of the Act.H.THE LABOR ORGANIZATIONThe Union,at all material times,has been a labororganizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe Union was organizing Respondent's em-ployees for a period of time before February 9, WESTMONT ENGINEERING CO.151967.1 Respondent's shop foreman,Irving Breen, asupervisor within the meaningof the Act, spoke toabout 6 ofRespondent's15 employeesabout theUnion.These conversationstook placebeginning inearly February.Breen admittedhe askedthese em-ployees if they had heardthe Unionwas trying toget in.He alsoasked these six employees "whatthey thought of it." WhileRespondent admits thatBreen was a supervisorwithinthe meaning of theAct it disputesthat he was an agent of Respondentwhen he interrogated employees.The entire recordmakes clear that Breen was Respondent's principalrepresentativein the shop and the fact that he maynot have hadexpress authorization to interrogateemployees as to their union activities does notdetract from the factthat when he engaged in suchactivitieson companytime he was Respondent'sagent.2Two of the employeesinterrogated by Breentestified in some detail.They wereWalter D. Win-terhalter and CharlesLyon. They werestillem-ployees whenthey testifiedand thus should nothave been prone to fabricate.Iwas favorably im-pressed bytheir demeanors.I found such denials asBreen made of their testimony unconvincing. Icredit thetestimony of Winterhalter and Lyonwhere it conflictswith thatof Breen.About February3,Breen asked Winterhalter ifanyone had approached him with a card to sign toget a unionin the shop.Breen explained why hethought the Union would dothe employees nogood.He then,just before he concluded,the con-versation,askedWinterhalter if he had any ideawho had brought the union cards into the shop.Winterhalter stated he did not know.This was nottrue.Lyonhad two conversations with Breen aboutthe Unionin theplant. This wasin early February.Breen said he wanted"to know iftherehad beensomething about a Union and if I knew anythingabout it or heard anythingaboutit."Lyon said"Yes." Shortlythereafter,'Lyon was going out onanother job withan employeenamed Dubell. Breenasked Lyon to feel outDubell and see how he feltaboutthe Union. Lyon wentout with Dubell andtalkedto Dubell. When Lyonreturned from the triphe toldBreen he had not talked to Dubell.Both Winterhalterand Lyon had worked withBreenfor a period of years.At other shops wherethey had worked, Breen had been a union memberand had been a union steward at at least one shop.They were on friendly terms with Breen. Breendid no, interrogating after the Union's electionpetitionwas filed on February 10. Some three orfour employees with whom Breen regularly tooka break or lunched openly discussed the Unioninthepresence of Breen. Nonetheless unionorganization was not open in the plant particularlysince some didn't want "older men" to know- of it.Iam convinced that Breen's interrogation con-stituted interference,restraint,and coercion as for-bidden bySection 8(a)(1) of theAct. This is par-ticularly so because of its comparatively widespreadnature,6 out of 15,almost amounting to a poll, alsoto the variety of questions including"who" broughtin the cards,and also tothe factthatBreenrequested an employee to sound out another as tohow he feltaboutthe Unionand to report back.Thesewerenotmere innocent conversationsbetween a friendly supervisor and his subordinatesbut rather constituted a determined effort to injectthe employerinto a sphere which is none of hisconcern.Respondent violated Section 8(a)(1) ofthe Act byBreen's activitiesas found above.About 5 or 6 days afterthe Union filed its peti-tion,or about February 15 or 16,Respondent's pre-sident,Kenneth B. Morey, spoke to all the em-ployees withrespect to the election which was heldon March 29.Mr. Morey was the only witness as towhat he said at this meeting with the employees. Icredit his testimony.During working time, Moreyspoke to the15 employees for about 30 minutes.Among many other things Morey told the em-ployees theyhad the right to vote for the Union ifthey wanted it. He said some things which,indicatedan intention to cooperate with the Union, should itbe selected by the employees.He had told Breen torefrain from any antiunion activities,3and the em-ployees were free to discuss the Union in the shop.He assured the employees there would be noreprisals.He had recently returned from a manage-ment course at a local university where it had beenstressed that employers should improve communi-cations with their employees.However, Morey made further statements whichIfind violative of Section 8(a)(1) ofthe Act. Hetold them thatoncethey joinedthe Uniontheylostsome of their freedom of action andhad to do whatthe Union told them to do.(False and coercive.) If aunion called a strike, they wouldhave to go out onstrike.(False and coercive.)He also told the em-ployees thatthey had a liberal jobclassificationsystem setupand probably the Unionwould requirerigid job classificationswhere theywould not befree to do a number ofdifferentjobs in the shop.(Coercivebecause Morey substitutedforecast formere speculation as to whatthe' Unionmight mere-ly ask in negotiations.)Morey addedthat with aunionthey probably would not be free to do anumberof differentjobs inthe shop. (Coercive forabove reason.)He told theemployeesthat if theUnion gotin they would have to handle anygrievances through theUnion. (Coercivesince hedid not advise them of their rightsto grieve directlyto the Respondent,even with a union representa-'Hereinafter all dates refer to 1967 unless otherwise specified'Breen refrained from the time the petition was filed-'Webb Tractor and Equipment Compan),167 NLRB 383. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive.)It is plain to me that employees subjected toBreen's8(a)(1)activity,listenedcarefully toMorey's 8(a)(1) speech, and that it constituted in-terference,restraint,and coercion.IV. THE OBJECTIONS TO THE ELECTIONBreen's interrogation,etc., took place beforeFebruary 10, when the petition was filed. Such ac-tivity is not here considered with respect to the ob-jections to the election. Of moment, however, isMorey's speech. I have found part of it violative ofSection 8(a)(1) of the Act. The speechwas made afew days after the petition was filed and whileBreen's coercive actions were still uncorrected.Morey's- statements rendered a free election im-probable.Morey destroyed proper laboratory con-ditions for a free election. I shall recommend to theBoard that the election herein be set aside andanother election be conducted since the electiondid not reflect the free and uncoerced wishes ofRespondent's employees.'V.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.-VITHE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, it will be recom-mended that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.On the basis of the foregoing findings of fact andupon the entire record in the case, I make the fol-lowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.By interrogating employees as to whether any-one had approached them with a union card andwho had brought the union cards into the shop andwhether they knew anything about the Union orhad heard anything about the Union and asking em-ployees to feel out other employees and discoverand report how they felt about the Union; and bytelling employees thatonce they joinedthe Unionthey had to do what the Union told them to do andthat they would have to go out on strike if theUnion called a strike,and that they would not befreeto doa number of jobs if the Union came in,and the employees would have to handle allgrievances through the Union, Respondent has in-`terfered with, restrained, and coerced employees inthe exercise of rights guaranteed in Section 7 of theAct, and has thereby engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practices are suchwithin the meaning of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusionsof law and the entire record in thecase, I recommendRespondent,Westmont En-gineeringCo., its officers, agents,successors, andassigns, shall:1.Cease and desist frominterrogatingem-'ployees about their unionactivitiesand asking em-ployees to discover and report the unionactivitiesof other employees to Respondent; and telling- em-ployees that once they joined the Union they had todo what the Union directed and that they wouldhave to go on strike if the Union should call a strikeand that they would not be free to do a number ofjobs if the Union came in and that employees wouldhave to handle all their grievances through theUnion.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a) Post at its plant in Santa Fe Springs, Califor-nia, copies of the attached notice marked "Appen-dix.Copies of said notice, on forms provided bythe Regional Director for Region 21, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 21^,in writing, within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.'IT IS FINALLY RECOMMENDED that the election-conductedamongRespondent's employees onMarch 29, 1967, be set aside and another electionbe conducted,4The objections to the election were timely filed and evidence laterdiscovered affecting the validity of the election may properly be received.Aeronca Manufacturing Corporation,121 NLRB777, Henri I. SiegelCo.,Inc., 165NLRB 493' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read' "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " WESTMONT ENGINEERING CO.17APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL NOT interrogate our employeesabout their union activities;nor ask our em-ployees to discover and report to us the unionactivitiesof fellow employees;nor tell em-ployees that once they join the Union theymust do whatever the Union directs;nor willwe tell our employees that if they join theUnion they must go on strike if the Union callsa strike;nor will we tell our employees thatthey will not be free to do a number of dif-ferent jobs if the Union becomes theirrepresentative;nor will we tell our employeesthat if the Union becomes their representativethey must handle all their grievances throughthe Union.WE WILL NOT in any like or relatedmanner interfere with,restrain,or coerce ouremployees in their Union or other protectedconcerted activities.The Unionreferrredto aboveis InternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,Local Lodge No.92,AFL-CIO. All ouremployees are free tobecome,remain,or refrain from becoming mem-bers ofthis Unionor any other labororganization,except to the extent that such right may be affectedby anagreement requiring membership in a labororganization as a condition of employment, asauthorized in Section8(a)(3) of the Act.DatedByWESTMONT ENGINEERING CO.(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOfficeEastern Columbia Building,849 SouthBroadway,LosAngeles,California90014,Telephone 688-5229.350-999 0 - 71 - 3